Exhibit 10.2

BRANDYWINE REALTY TRUST

2019-2021 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

(Established under the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan)

1.      Background; Purpose.

Brandywine Realty Trust (the “Trust”) established, and its shareholders
approved, the Brandywine Realty Trust Amended and Restated 1997 Long-Term
Incentive Plan (the “Plan”), primarily in order to award equity and equity-based
benefits to officers, employees and Trustees of the Trust and its Subsidiaries
(as defined in the Plan).

One kind of equity-based benefit that can be awarded under the Plan is a
“Performance Share,” which entitles the recipient to receive Shares (as defined
in the Plan), without payment, following the attainment of designated
performance goals.

The Compensation Committee (the “Committee”) of the Trust’s Board of Trustees is
responsible for the administration of the Plan and may, pursuant to the powers
granted to it thereunder, adopt rules and regulations for the administration of
the Plan and determine the terms and conditions of each award granted
thereunder.

The Committee desires to establish, and effective as of January 1, 2019 has
established, a program under the Plan known as the “Brandywine Realty Trust
2019-2021 Restricted Performance Share Unit Program” for the 2019 through 2021
period for the benefit of certain officers of the Trust and Subsidiaries whereby
such officers would receive Performance Shares under the Plan. The purposes of
the Program are to motivate certain officers of the Trust to achieve challenging
goals for the Trust that reflect value creation for shareholders, and to focus
the attention of the eligible officers on an important financial indicator of
success of the Trust and of other companies in the same business as the Trust.

The performance goal for the Performance Shares to be awarded to a Participant
(as defined below) is based on the extent to which the Trust attains the
Index-Based Goal (as defined below).

Together with the Plan, this document and the appendices attached hereto
constitute the Program.

2.      Definitions. As used in the Program, the following terms have the
meanings indicated:

(a)    “Award” refers to an award of Restricted Performance Share Units to a
Participant under the Program.

(b)    “Award Agreement” means a written document evidencing the grant to a
Participant of an Award.

(c)    “Base Units” means the number of Restricted Performance Share Units set
forth in the Award Agreement (increased by any additional Restricted Performance
Share Units “purchased” pursuant to Section 4 below) by which the number of
Shares that may be delivered to a Participant is measured.

(d)    “Board” means the Board of Trustees of the Trust.

(e)    “Business Combination” means a merger, reorganization or consolidation
transaction described in clause (ii) of the definition of “Change of Control” in
the Plan.

(f)    “Change of Control” means “Change of Control” as such term is defined in
the Participant’s employment agreement with the Employer (for a Participant who
is party to an employment

 

1



--------------------------------------------------------------------------------

agreement with the Employer that defines Change of Control) or as defined in the
Plan (in any other case); provided that in either case, with respect to a
Participant who has satisfied or will satisfy the age and service requirements
for Retirement on or before December 31, 2021 and to the extent required to
comply with Section 409A of the Code, such event or transaction must also
constitute a Control Event.

(g)    “Code” means the Internal Revenue Code of 1986, as amended.

(h)    “Committee” means the Compensation Committee of the Board, which
Committee has developed the Program and has the responsibility to administer the
Program.

(i)    “Control Event” means a “change in control event” with respect to the
Trust within the meaning of Treas. Reg. § 1.409A-3(i)(5)(i).

(j)    “DER” means a dividend equivalent right—i.e., an award that entitles the
recipient to receive a benefit in lieu of cash or non-cash dividends that would
be payable on any or all Shares subject to another award granted to the
Participant under the Plan, or that would be payable on a number of notional
Shares unrelated to another award, in either case had such Shares been
outstanding.

(k)    “Disability Termination” means a Participant’s separation from service
due to a “Disability,” as defined in the Plan.

(l)    “Effective Date” means January 1, 2019.

(m)    “Employer” means, collectively and individually (as applicable), the
Trust and any Subsidiary.

(n)    “Index” means the FTSE NAREIT Equity Office Index (as it may be renamed
from time to time) or, in the event such index shall cease to be published, such
other index as the Committee shall determine to be comparable thereto. For any
given Measurement Period, the members of the Index will be fixed as of the first
day of that Measurement Period, notwithstanding any subsequent changes to the
Index made by the FTSE (or other party composing the Index); provided that
companies that cease to be publicly traded during that Measurement Period will
be deleted from the Index and disregarded.

(o)    “Index-Based Goal” means the specific performance goal set forth in
Section 5 below, which must be achieved in order for a Participant to receive
Shares under an Award.

(p)    “Measurement Period” means the period beginning on the Effective Date and
ending on the earlier of (i) December 31, 2021; (ii) the date of a Change of
Control (provided that, if the Change of Control arises from a Business
Combination, the Measurement Period shall end on the date of the closing or
effectiveness of the Business Combination, as applicable); or (iii) with respect
to a Participant whose employment terminates on account of Retirement, death or
a Disability Termination, the date provided in Section 9(a) of this Program.

(q)    “Participant” means each individual who has received an Award under the
Program.

(r)    “Plan” means the Brandywine Realty Trust Amended and Restated 1997
Long-Term Incentive Plan, as it may be amended from time to time.

(s)    “Program” means the Brandywine Realty Trust 2019-2021 Restricted
Performance Share Unit Program (established under the Plan), as it may be
amended from time to time.

(t)    “Restricted Performance Share Unit” or “RSU” means an Award of a
“Performance Share,” as such term is defined in the Plan.

(u)    “Retirement” means a separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h) (or any successor regulation)) from the
Employer after attaining at least age fifty seven

 

2



--------------------------------------------------------------------------------

(57) and completing at least fifteen (15) years of continuous full-time service
with the Employer. For purposes of determining the duration of a Participant’s
continuous full-time service with the Employer, a Participant shall be credited
with service at a company acquired by the Trust (directly or through a
Subsidiary) for periods that precede the acquisition date.

(v)    “Share Value” means, as applicable (including for purposes of determining
TSR) and except as provided in the following sentence, the average of the
closing prices of one Share on the New York Stock Exchange (the “NYSE”) (or, if
not then listed on the NYSE, on the principal market or quotation system on
which Shares are then traded) for (i) the 30 days on which Shares were traded
prior to the Effective Date (for the value of a Share on the Effective Date); or
(ii) the 30 days on which Shares were traded prior to and including the last day
of the Measurement Period (for the value of a Share on the last day of the
Measurement Period); provided that for purposes of Section 4 below and the
“purchase” of additional RSUs thereunder, “Share Value” means the closing price
of one Share on the NYSE (or, if not then listed on the NYSE, on the principal
market or quotation system on which Shares are then traded) on the applicable
dividend payment date. In the event of a Business Combination approved by the
shareholders of the Trust on or prior to December 31, 2021, Share Value shall
mean the final price per Share agreed upon by the parties to the Business
Combination.

(w)    “Shares” means “Shares” as such term is defined in the Plan.

(x)    “Subsidiary” has the meaning provided in the Plan.

(y)    “TSR” means total shareholder return, as calculated by the Trust or by a
third party selected by the Committee.

(z)    “Trust” means Brandywine Realty Trust, a Maryland real estate investment
trust.

(aa)    “Trustee” means a member of the Board.

3.      Award Agreement.

(a)    Each Participant shall be issued an Award Agreement setting forth the
initial number of Base Units awarded to the Participant and entitling the
Participant to receive the number of Shares determined under Section 5 based on
the extent to which the Index-Based Goal is achieved. The number of Base Units
shall be subject to the adjustments described in Section 12 below.

(b)    Each Award Agreement and the Shares which may be delivered thereunder are
subject to the terms of this Program and the terms of the Plan.

4.      DERS. Participants shall be awarded DERs with respect to their initial
number of Base Units. Each DER will be expressed as a specific dollar amount
(the “Dollar Amount”) equal to the dollar amount of the dividend paid on an
actual Share on a specific date (the “Dividend Date”) multiplied by the
Participant’s initial number of Base Units. Without limiting Section 12 below,
the dollar amount (if any) of any non-cash dividend shall be determined by the
Compensation Committee in its discretion. Until the end of the Measurement
Period, the Committee will apply the Dollar Amount to “purchase” a number of
additional RSUs equal to the Dollar Amount divided by the Share Value. The
delivery of Shares under such additional RSUs shall also be subject to the
attainment of the Index-Based Goal. DERs shall also be awarded on such
additional RSUs and applied in the same manner (thereby increasing the
Participant’s Base Units on a cumulative basis). RSUs deemed purchased with DERs
hereunder may be whole or fractional units.

Participants who make a deferral election under Section 6 below shall also be
awarded DERs under the Plan with respect to their deferred Shares. Each such DER
will be expressed as a Dollar Amount equal to the dollar amount of the dividend
paid on an actual Share on a Dividend Date during the deferral period multiplied
by the number of Shares still deferred by the Participant as of the Dividend
Date. The Committee will apply the Dollar Amount to “purchase” notional shares
(on which DERs thereafter will also be awarded and applied in the same manner)
at the closing price of a Share on the Dividend Date. Notional shares deemed
purchased with DERs

 

3



--------------------------------------------------------------------------------

hereunder may be whole or fractional shares. DERs expressed as a Dollar Amount
will continue to be applied to “purchase” notional shares on Dividend Dates
until all of the Participant’s deferred Shares are delivered to the Participant
(or to his or her beneficiary(ies), if applicable), as elected in his or her
deferral election agreement. A Participant’s notional shares “purchased” with
DERs credited with respect to his or her deferred Shares shall be 100% vested at
all times.

The Trust shall establish a bookkeeping account (the “DER Account”) for each
such Participant and credit to such account the number of whole and fractional
additional RSUs and notional shares deemed purchased with the Dollar Amounts.
The Participant’s additional RSUs and notional shares shall be subject to the
adjustments described in Section 12 below. All whole additional RSUs (for which
Shares become deliverable under this Section) and whole notional shares credited
to a Participant’s DER Account shall be replaced by issued Shares on a
one-to-one basis on the delivery date referred to in Section 10 below, and the
fractional additional RSUs (for which Shares become deliverable under this
Section) and fractional notional shares credited to a Participant’s DER Account
shall be aggregated and replaced by issued Shares (and with cash in lieu of a
fractional Share) based on the closing price of a Share on the replacement date,
and delivered to the Participant (or to his or her beneficiary(ies), if
applicable) on the date the associated Shares are delivered to the Participant.

5.      Performance Goal.

(a)    The number of Shares (if any) deliverable to a Participant with respect
to an Award will be equal to (i) the number of Base Units subject to that Award,
multiplied by (ii) a percentage determined in accordance with the table below,
with reference to the Trust’s TSR for the applicable Measurement Period
expressed as a percentile ranking relative to the TSR outcomes of the other
component members of the Index for that Measurement Period:

 

Trust’s TSR

Percentile Ranking

   Percentage of
Base Units
Deliverable in Shares

Below 25th percentile

   0%

25th percentile (threshold)

   50%

50th percentile (target)

   100%

75% percentile or above (maximum)

   200%

For outcomes between the 25th and 50th percentiles, and the 50th and 75th
percentiles, the number of Shares deliverable will be determined by straight
line interpolation. Except as provided in Section 9 below, a Participant must be
employed by an Employer on the last day of the Measurement Period in order to
receive any Shares under this Program. See Appendix A attached hereto for
examples illustrating the operation of this Section.

(b)    However, notwithstanding the foregoing, if the Trust’s TSR for the
applicable Measurement Period is negative, then without regard to the Trust’s
percentile ranking relative to the TSR outcomes of the other component members
of the Index, the percentage of Base Units deliverable hereunder will be capped
at 100%.

(c)    Notwithstanding the foregoing, Shares will be delivered under the Program
only to the extent that Shares remain available under the Plan; and if the total
number of Shares to be delivered as of the end of any Measurement Period exceeds
the number of Shares then available under the Plan, the number of Shares
deliverable for each Participant will be reduced on a pro rata basis based on
each individual Participant’s Base Units as compared to the total of all
Participants’ Base Units outstanding with respect to that Measurement Period.

 

4



--------------------------------------------------------------------------------

6.      Elective Deferrals. Rights granted under the Program shall be treated as
“Share Awards” and as “Performance-Based Compensation” as defined in the
Brandywine Realty Trust Amended and Restated Deferred Compensation Plan (the
“Deferred Compensation Plan”). Accordingly, a Participant may elect to defer
receipt of Shares issuable under the Program under the rules of the Deferred
Compensation Plan (including any rules established by the administrator of the
Deferred Compensation Plan from time to time). Any deferral election agreement
shall be in the form prescribed by the Trust.

Notwithstanding any contrary provision of this Program or the Deferred
Compensation Plan, the issuance of Shares may be accelerated: (i) to the extent
permitted by Treas. Reg. § 1.409A-3(j)(4)(vi) (relating to the satisfaction of
tax obligations arising in connection with Awards hereunder), and (ii) to the
extent permitted by Treas. Reg. § 1.409A-3(j)(4)(ix)(relating to plan
terminations and liquidations).

7.      Beneficiary Designation.

(a)    Each Participant shall designate the person(s) as the beneficiary(ies) to
whom the Participant’s Shares shall be delivered in the event of the
Participant’s death prior to the delivery of the Shares to him or her. Each
beneficiary designation shall be substantially in the form set forth in Appendix
B attached hereto and shall be effective only when filed with the Committee
during the Participant’s lifetime.

(b)    Any beneficiary designation may be changed by a Participant without the
consent of any previously designated beneficiary or any other person by the
filing of a new beneficiary designation with the Committee. The filing of a new
beneficiary designation shall cancel all beneficiary designations previously
filed.

(c)    If any Participant fails to designate a beneficiary in the manner
provided above, or if the beneficiary designated by a Participant predeceases
the Participant, the Committee shall direct such Participant’s Shares to be
delivered to the Participant’s surviving spouse or, if the Participant has no
surviving spouse, then to the Participant’s estate.

8.      Delivery to Guardian. If Shares are issuable under this Program to a
minor, a person declared incompetent, or a person incapable of handling the
disposition of property, the Committee may direct the delivery of the Shares to
the guardian, legal representative, or person having the care and custody of the
minor, incompetent or incapable person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as the Committee may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Committee, the Trustees and the Employer from all liability with respect to the
Shares delivered.

9.      Termination of Employment. Upon a Participant’s termination of
employment on or prior to the last day of the Measurement Period, the following
shall occur:

(a)    Termination on Account of Retirement, Disability or Death. If, on or
prior to December 31, 2021 (i) the Participant has a separation from service
that constitutes a Retirement, (ii) the Participant incurs a Disability
Termination, or (iii) the Participant dies, then the Participant (or the
Participant’s beneficiary(ies), if applicable) shall be eligible to receive
Shares (if any) under the Program as if the Measurement Period ended on the last
day of the month in which the Retirement, termination or death occurred and as
though the Participant had remained employed by the Employer through such date.
For avoidance of doubt, the provisions of this paragraph apply in lieu of
Section 9(b)(iii) of the Plan.

(b)    Termination for Any Other Reason. If, on or prior to December 31, 2021,
the Participant’s employment with the Employer terminates for any reason other
than a reason described in paragraph (a) of this Section 9, the Participant
shall forfeit all of the Base Units and any other rights under the Program.

10.    Determination of Performance; Share Delivery. Within 30 days after the
end of the Measurement Period, the Committee shall provide each Participant (or
his or her beneficiary, if applicable) with a written determination of whether
the Trust did or did not attain the Index-Based Goal for the applicable
Measurement Period (and, if applicable, the extent to which the Index-Based Goal
was attained) and the calculations used to make such determination. If Shares
are to be delivered under the Program, unless a Participant validly elects
otherwise

 

5



--------------------------------------------------------------------------------

pursuant to Section 6 above, they shall be delivered on February 1, 2022 or, if
a Change of Control occurs before January 1, 2022, on the fifth day after the
Change of Control or, in the case of a separation from service described in
Section 9(a) above, on or before the thirtieth day after that separation from
service.

11.    Source of Shares. This Program shall be unfunded, and the delivery of
Shares shall be pursuant to the Plan. Each Participant and beneficiary shall be
a general and unsecured creditor of the Employer to the extent of the Shares
determined hereunder, and the Participant shall have no right, title or interest
in any specific asset that the Employer may set aside, earmark or identify as
reserved for the delivery of Shares under the Program. The Employer’s obligation
under the Program shall be merely that of an unfunded and unsecured promise to
deliver Shares in the future, provided the applicable service condition is
satisfied and the Index-Based Goal is met.

12.    Capital Adjustments. Calculations required under the Program, the number
of Base Units awarded under the Program, and the number of Shares that may be
delivered under the Program shall be adjusted to reflect any increase or
decrease in the number of issued Shares resulting from a subdivision
(share-split), consolidation (reverse split), share dividend, or other change in
the capitalization of the Trust during the Measurement Period.

13.    Tax Withholding; Securities Law Compliance. The delivery of Shares (and
cash, if applicable) to a Participant or beneficiary under this Program shall be
subject to applicable tax withholding pursuant to the Plan. The delivery of
Shares to a Participant or beneficiary under this Program and the resale of any
such Shares shall be subject to applicable compliance with applicable federal
and state securities laws.

14.    Administration. The Program shall be administered by the Committee
pursuant to the powers granted to it in Section 2 of the Plan.

15.    Clawback. Performance Shares and rights under an Award Agreement shall be
subject to all applicable current and future laws, regulations and stock
exchange listing requirements, including laws, regulations and requirements that
require recovery by the Trust of incentive-based compensation in the event of
material non-compliance with any financial reporting requirements under federal
securities laws.

16.    Amendment and Termination. The Committee reserves the right to amend the
Program, by written resolution, at any time and from time to time in any
fashion, provided any such amendment does not conflict with the terms of the
Plan, and to terminate it at will. However, no amendment or termination of the
Program shall adversely affect any Award Agreement already issued under the
Program without the written consent of the affected Participant(s).

17.    Headings. The headings of the Sections and subsections of the Program are
for reference only. In the event of a conflict between a heading and the content
of a Section or subsection, the content of the Section or subsection shall
control.

18.    Section 409A. To the extent applicable, this Program is intended to
comply with Section 409A of the Code and will be interpreted accordingly.
Section 9(b)(v) of the Plan will only be applicable to the delivery of Shares
under the Program to the extent permissible under Section 409A of the Code. The
determination of whether and when Grantee’s separation from service has occurred
will be made in a manner consistent with, and based on the presumptions set
forth in, Treas. Reg. § 1.409A-1(h). Solely for this purpose, “Employer” will
include all persons with whom the Trust would be considered a single employer as
determined under Treas. Reg. § 1.409A-1(h)(3). To the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (relating to “specified employees”)
is necessary to avoid the application of an additional tax under Section 409A to
payments due to a Participant upon his or her separation from service, then
notwithstanding any other provision of this Program, the Plan or the Deferred
Compensation Plan, the issuance of Shares will be delayed until the earlier of
(i) six months and one day following that Participant’s separation from service,
or (ii) that Participant’s death.

19.    Incorporation of Plan by Reference. Because the Program is established
under the Plan in order to provide for, and determine the terms and conditions
of, the granting of certain awards thereunder, the terms and conditions of the
Plan are hereby incorporated by reference and made a part of this Program. If
any terms of the Program conflict with the terms of the Plan, the terms of the
Plan shall control.

 

6



--------------------------------------------------------------------------------

APPENDIX A

BRANDYWINE REALTY TRUST

2019-2021 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

EXAMPLES*

Example 1. Full Measurement Period

Executive A is a participant in the Brandywine Realty Trust 2019-2021 Restricted
Performance Share Unit Program (the “Program”). The Share Value (as defined in
the Program) of a common share of beneficial interest (a “Share”) in the “Trust”
(as defined in the Program) on January 1, 2019 is $16, and the Share Value of a
Share on December 31, 2021 is $20. For the three-year period beginning
January 1, 2019 and ending December 31, 2021 (the “Measurement Period”),
dividends total $1.92 per Share (and are paid in an equal amount on a quarterly
basis – i.e., $.16 dividend per Share per quarter).

Total return to shareholders (“TSR”) on one Share (expressed as a percentage)
for the Trust over the Measurement Period, is the following:

 

12/31/21 Share Value of One Share

   $ 20  

+ Dividends over Measurement Period on One Share

     +1.92     

 

 

     $ 21.92  

Divided by 1/1/19 Share Value of One Share

     /$16     

 

 

       1.37  

TSR

     37 % 

Participant A receives a Restricted Performance Share Unit award for 250 “Base
Units” (as defined in the Program). Participant A also receives “DERs” (as
defined in the Program) on his Base Units, such that his total number of Base
Units on December 31, 2021 is 278.7, calculated as follows:

 

Date

  Aggregate
Base Units     Deemed
Dividend     Share
Price     Additional RSUs
“Purchased”   1/1/19     250       —         —         —     3/15/19     250    
$ 40.00     $ 16       2.5   6/15/19     252.50     $ 40.40     $ 17       2.4  
9/15/19     254.90     $ 40.78     $ 18       2.3   12/15/19     257.20     $
41.15     $ 16       2.6   3/15/20     259.80     $ 41.57     $ 17       2.4  
6/15/20     262.20     $ 41.95     $ 18       2.3   9/15/20     264.50     $
42.32     $ 16       2.6   12/15/20     267.10     $ 42.74     $ 17       2.5  
3/15/21     269.60     $ 43.14     $ 18       2.4   6/15/21     272     $ 43.52
    $ 19       2.3  

 

* 

The examples set forth in this Appendix A (including the $16.00 starting share
price) are illustrative only and are not intended to be precise or definitive.
For example, they do not show the full calculation of TSR because, for ease of
explanation, the calculation does not reflect that each cash dividend paid
during the Measurement Period is deemed to be reinvested in a fractional
notional share of the Trust. When actually calculating TSR, each cash dividend
will generally be deemed to be reinvested in a fractional notional share. There
may be other immaterial differences between the way calculations are performed
in these examples and the way the Trust or a third party engaged by the
Committee would perform the calculations.

 

A-1



--------------------------------------------------------------------------------

Date

    Aggregate
Base Units     Deemed
Dividend     Share Price     Additional RSUs
“Purchased”     9/15/21       274.30     $ 43.89     $ 20       2.2     12/15/21
      276.50     $ 44.24     $ 20       2.2     12/31/21       278.70       —  
      —         —    

If, as of December 31, 2021, the Trust’s TSR places the Trust at the percentiles
listed below among the other component members of the Index (as defined in the
Program), ranked pursuant to each member’s TSR over the Measurement Period,
Participant A would receive the following number of Shares (with fractional
Shares settled in cash):

 

Trust’s TSR

Percentile Ranking

   Percentage of
Base Units
Deliverable in Shares   

Shares

Below 25th    0%    0 25th    50%    139 (plus cash for 0.35 Share) 40th    80%
   222 (plus cash for 0.96 share) 50th    100%    278 (plus cash for 0.7 Share)
62.5th    150%    418 (plus cash for 0.05 Share) 75th or above    200%    557
(plus cash for 0.4 Share)

Example 2. Change of Control

Assume the same facts as in Example 1, except that a “Change of Control” (as
defined in the Program) occurs when the Trust’s shareholders approve a “Business
Combination” (as defined in the Program), which becomes effective on October 15,
2020. From the period between January 1, 2019 and October 15, 2020 inclusive,
total dividends of $1.12 per Share have been paid. Because of the Change of
Control, the Measurement Period ends on October 15, 2020, rather than
December 31, 2021. The final price per Share agreed upon by the parties to the
Change of Control is $18.

TSR on one Share (expressed as a percentage) over the Measurement Period (ending
October 15, 2020), is the following:

 

10/15/2020 Value of One Share

   $ 18  

+ Dividends over Measurement Period on One Share

   +$ 1.12     

 

 

     $ 19.12  

Divided by 1/1/2019 Value of One Share

     /$16     

 

 

       1.195  

TSR

     19.5 % 

As of October 15, 2020, Participant A has 264.5 Base Units (see Example 1). If,
as of October 15, 2020, the Trust’s TSR places the Trust at the percentiles
listed below among the component members of the Peer Group (ranked pursuant to
each member’s TSR over the Measurement Period, as calculated by the Trust or by
a third party selected by the Committee), Participant A would receive the
following number of Shares (with fractional Shares settled in cash):

 

Trust’s TSR

Percentile Ranking

  

Percentage of

Base Units

Deliverable in Shares

  

Shares

Below 25th    0%    0 25th    50%    132 (plus cash for 0.25 Share) 40th    80%
   211 (plus cash for 0.6 Share)

 

A-2



--------------------------------------------------------------------------------

Trust’s TSR
Percentile Ranking

  

Percentage of
Base Units
Deliverable in Shares

  

Shares

50th

   100%    264 (plus cash for 0.5 Share)

62.5th

   150%    396 (plus cash for 0.75 Share)

75th or above

   200%    529

 

A-3



--------------------------------------------------------------------------------

APPENDIX B

BRANDYWINE REALTY TRUST

2019-2021 RESTRICTED PERFORMANCE SHARE UNIT PROGRAM

BENEFICIARY DESIGNATION FORM

This Form is for your use under the Brandywine Realty Trust 2019-2021 Restricted
Performance Share Unit Program (the “Program”) to name a beneficiary for the
Shares that may become deliverable to you under the Program. You should complete
the Form, sign it, have it signed by your Employer, and date it.

*    *    *    *

I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.

I hereby state that                              [insert name], residing at
                                         
                                                 [insert address], whose Social
Security number is                         , is designated as my beneficiary.

 

 

Signature of Participant

   

 

Date

    ACCEPTED:     [insert name of Employer]     By:  

 

    Date:  

 

 

B-1